Citation Nr: 1432317	
Decision Date: 07/18/14    Archive Date: 07/22/14	

DOCKET NO.  09-27 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a disorder of the thyroid gland, to include hyper- and/or hypothyroidism.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This case initially before the Board of Veterans Appeals (Board) on appeal of a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran had a hearing before the undersigned at the RO in October 2011.

In a decision of February 2012, the Board denied entitlement to service connection for tinnitus.  At that same time, the Board found that new and material evidence had, in fact, been submitted sufficient to reopen the Veteran's previously denied claim for service connection for a disorder of the thyroid gland.  Finally, the Board remanded for additional development the issue of entitlement to service connection for bilateral hearing loss, as well as service connection for a disorder of the thyroid gland on a de novo basis.  The case is now, once more, before the Board for appellate review.  


FINDINGS OF FACT

1.  A chronic disorder of the thyroid gland, to include hyper- and/or hypothyroidism, is not shown to have been present in service, or for a number of years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.

2.  Chronic hearing loss disability in the right ear, as defined by VA Regulation, is not shown to have been present in service, or at any time thereafter.  

3.  To the extent the Veteran exhibits hearing loss disability in the left ear, that disability is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  

CONCLUSIONS OF LAW

1.  A chronic disorder of the thyroid gland, to include hyper- and/or hypothyroidism, was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

2.  Bilateral hearing loss was not incurred in or aggravated by active military service, nor may hearing loss disability in the left ear, to the extent such a disability exists, be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 3.385 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in December 2007 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims.  Currently, there is no evidence that additional records have yet to be requested, or that additional VA examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include testimony presented before the undersigned Veterans Law Judge in October 2011, as well as service treatment records, and both VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service Connection

The Veteran in this case seeks entitlement to service connection for a disorder of the thyroid gland (including hyper- and/or hypothyroidism), as well as for bilateral hearing loss.  In pertinent part, it is contended that both of those disabilities "existed shortly" after the Veteran's discharge from active military service in February 1972. 

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2013).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Where a Veteran served for ninety (90) days or more during a period of war, and an organic disease of the nervous system, such as sensorineural hearing loss, or endocrinopathy, such as hyper- and/or hypothyroidism, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Finally, for the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2,000, 3,000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  

In the present case, service treatment records are negative for history, complaints or abnormal findings indicative of the presence of bilateral hearing loss or thyroid disease.  In point of fact, at the time of a service separation examination in February 1970, the Veteran denied any recent weight gain or loss, and similarly denied any hearing loss.  A physical examination of the Veteran's ears conducted at that time was entirely within normal limits, as was an examination of his endocrine system.  Hearing for the whispered voice was 15/15 bilaterally, and no pertinent diagnoses were noted.

The Board observes that, while in a private medical record of June 1977, there was noted a history of Graves' disease in the 1970's, the earliest clinically documented indication of the presence of thyroid pathology is revealed by a private nuclear scan conducted in June 1977, more than seven years following the Veteran's discharge from service, at which time scan findings were, in fact, consistent with Graves' disease.  

The Board notes that, at the time of a VA thyroid examination in September 2012, which examination involved a full review of the Veteran's claims file, there were noted diagnoses of hyper- and hypothyroidism, with the date of diagnosis being in 1977.  Significantly, at that time, the Veteran indicated that he was diagnosed with hyperthyroidism in 1977, and that following treatment with oral medication, he developed hypothyroidism, for which he was currently taking Levothyroxine.  According to the examiner, while a review of the Veteran's claims file showed scheduling for a thyroid scan in 1975, no results of that scan were contained in the Veteran's claims folder.  Nor was there any evidence of clinical follow up.  Significantly, while the Veteran indicated that he had been diagnosed "much earlier," approximately 1972, there was no documentation of any such diagnosis.  Moreover, service treatment records showed no diagnosis of thyroid disease during active duty from February 1968 to February 1970.

During the course of the examination, it was noted that the Veteran currently suffered from hypothyroid endocrine dysfunction following treatment for his thyroid condition.  However, the Veteran currently exhibited no findings, signs, or symptoms attributable to his hypothyroid condition.  In the opinion of the examiner, the Veteran's current thyroid condition was less likely than not incurred in or caused by a claimed inservice injury, event, or illness.  This was particularly the case given the fact that the Veteran's service treatment records did not reflect any diagnosis of thyroid disease during his period of active duty from February 1968 to February 1970.

Regarding the Veteran's claimed hearing loss, and as noted above, service treatment records are negative for any such disability.  In fact, the earliest clinical indication of the presence of arguably chronic hearing loss is revealed by a private audiometric examination dated in May 1995, more than 25 years following the Veteran's discharge from service, at which time the Veteran exhibited slightly elevated pure tone air conduction thresholds at 6,000 Hertz bilaterally.

The Board observes that, at the time of a VA audiometric consultation in late October 2007, the Veteran indicated that he had been a member of an artillery unit during the Vietnam War, and that he had experienced pain in his left ear during altitude changes over the past three to four months.  Audiometric examination revealed pure tone air conduction threshold levels, in decibels as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
25
30
LEFT
        30
30
15
30
35

Speech recognition ability was 100 percent for both the right and the left ears.  According to the examiner, hearing sensitivity in the right ear was within normal limits from 250 to 3,000 Hertz, with a mild sensorineural hearing loss in the range from 4,000 to 6,000 Hertz, recovering back to normal at 8,000 Hertz.  The Veteran's left ear displayed a mild sensorineural hearing loss in the range from 250 to 1,000 Hertz, rising to normal at 2,000 Hertz, and then to a mild sloping to moderate sensorineural hearing loss in the range from 3,000 to 6,000 Hertz, rising back to normal at 8,000 Hertz.  

The Board observes that, following a VA audiometric examination in April 2009, which examination involved a full review of the Veteran's claims folder, the Veteran once again noted that, while in service, he was around the "loud noise of artillery," though with hearing protection worn most of the time.  Audiometric examination revealed pure tone air conduction threshold levels, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
25
LEFT
20
20
15
25
30

Speech recognition ability was 100 percent for both the right and left ears.  According to the examiner, in the right ear, the Veteran exhibited hearing within normal limits in the range from 500 to 4,000 Hertz, while in the left ear, hearing was within normal limits from 500 through 3,000 Hertz, with a mild sensorineural hearing loss present at 4,000 Hertz only.

By the examiner's report, the Veteran's induction examination showed hearing within normal limits in both ears, while a separation examination showed that he passed a whispered voice test bilaterally, with scores of 15, indicating mostly intact hearing in both ears.  Significantly, the Veteran denied any hearing loss on separation examination.  In the opinion of the examiner, given the evidence to support normal hearing at the point of discharge from service, and the fact that medical research did not support late-onset noise-induced sensorineural hearing loss, it was less likely than not that the Veteran's unilateral sensorineural hearing loss in the left ear was caused by, or a result of, acoustic trauma during military service.  

Based on the aforementioned, it is clear that, as of the time of the VA audiometric examination in late October 2007, the Veteran exhibited "hearing loss disability," by VA regulation in the left ear, but not in the right ear.  Moreover, as of the time of a subsequent VA examination in April 2009, there was no evidence of "hearing loss disability" in either the Veteran's right or left ear.  Significantly, in the opinion of the examining VA audiologist, to the extent the Veteran suffered from a mild sensorineural hearing loss in his left ear, that hearing loss was unrelated to his period of active military service.  

As regards the Veteran's current claims, the Board finds the aforementioned opinions highly probative, because those opinions were based upon a review of the Veteran's entire claims folder, as well as other pertinent medical records, and a full examination, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the examiner's access to the claims file, and the thoroughness and detail of the opinion).  The VA examiners reviewed the Veteran's claims folder, discussed the Veteran's medical history, provided well-reasoned medical opinions, and alluded to the evidence which supported those opinions.  See Hernandez-Toyens v. West, supra.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record fails to establish that the Veteran suffers from thyroid disease or bilateral hearing loss which is in any way related to his period of active military service.  

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed his current thyroid pathology and claimed hearing loss to his period of active military service.  However, not until June 1977, more than 7 years following the Veteran's discharge from service, was there clinically documented evidence of thyroid disease.  Moreover, to the extent the Veteran currently suffers from hearing loss in one or both ears, this disability was first clinically manifested many years following his discharge from service.  Significantly, the passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, there is no persuasive evidence suggesting a link between the Veteran's thyroid disease or hearing loss and his period of active military service.  Under the circumstances, the Veteran's claims for service connection must be denied.  

The Board acknowledges the Veteran's testimony regarding the origin of the disabilities at issue.  However, the Board rejects those assertions to the extent that they seek to etiologically relate the Veteran's current thyroid disease and/or hearing loss to his period of active military service.  The Veteran's statements and history, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Moreover, the Veteran, as a lay person, is not competent to create the requisite causal nexus for the disabilities at issue.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's current thyroid disease or claimed hearing loss with any incident or incidents of his period of active military service.  Accordingly, his claims for service connection must be denied.  



ORDER

Entitlement to service connection for a disorder of the thyroid gland, to include hyper-and/or hypothyroidism, is denied.  

Entitlement to service connection for bilateral hearing loss is denied.


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


